United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3719
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Miguel Barrajas-Magana,                 *
                                        *     [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 3, 2006
                                Filed: October 6, 2006
                                 ___________

Before RILEY, COLLOTON, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Miguel Barrajas-Magana (Magana) pled guilty to possessing with intent to
distribute 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 841(a)(1) and (b)(1). At sentencing, the district court1 sentenced Magana to the
statutory minimum sentence of 120 months in prison and 5 years of supervised
release. On appeal, counsel has moved to withdraw and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing Magana’s sentence is unreasonable.



      1
        The Honorable Laurie Smith Camp, United States District Judge for the
District of Nebraska.
       The district court had no authority to sentence Magana below the statutory
minimum. See United States v. Chacon, 330 F.3d 1065, 1066 (8th Cir. 2003) (stating
“the only authority for the district court to depart below the statutorily mandated
minimum sentence is found in 18 U.S.C. §§ 3553(e) and (f), which apply only when
the government makes a motion for substantial assistance or when the defendant
qualifies under the safety valve provision”). Consequently, we cannot say that the
district court’s sentence was unreasonable.

       Having reviewed the record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we
find no nonfrivolous issues. Accordingly, we affirm, and we grant counsel’s motion
to withdraw.
                       ______________________________




                                        -2-